DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
Applicant’s election without traverse of Group I in the reply filed on 4/20/2022  is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “the cooling apparatus” lacks antecedent basis.
	Regarding claims 2, 4, 9 the recitations of  “each transition duct” are unclear, as only one “transition duct” is previously recited.  
	Regarding claims 4 and 9 the recitations of  “each transition connector” are unclear, as only one “transition connector” is previously recited.  
	Claims 2-11 are rejected for their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holka (US5588482) in view of Shawari (FR2762079).
Regarding claim 1, Holka teaches a method of directing fluid flow in a cooling system (see annotated Fig. 2 below, hereinafter Fig. A & Fig. 1), comprising: providing a shared connector (Fig. A) comprising a partition (Fig. A); providing each of a plurality of primary cooling pathways (see two pathways leading to top and bottom transition ducts and out two fans, respectively; Fig. A) for cooling one or more systems or components (engine 16; Fig. 1-2 & components and systems thereof), wherein each of the primary cooling pathways is in fluid communication with the shared connector by: disposing a transition duct (Fig. A) in fluid communication with the shared connector; and disposing a transition connector (Fig. A) in fluid communication with the transition duct, and a cooling apparatus (14).

    PNG
    media_image1.png
    696
    937
    media_image1.png
    Greyscale

Fig. A, Annotated Fig. 2 of Holka
Holka does not teach wherein the partition is an articulatable partition, wherein articulation of the articulatable partition from a first to a second position allows for air flow over most or all of the cooling apparatus.
Shawari teaches (Fig. 1-3) the partition is an articulatable partition (articulated flaps 42 of adjustment device 26), wherein articulation of the articulatable partition from a first to a second position allows for air flow over most or all of the cooling apparatus (22).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holka to include the articulated partition of Shawari, in order to adjust the air flow through the cooling apparatus, thereby improving temperature control and reducing noise emissions (Page 2). 
Regarding claim 2, Holka teaches the limitations of claim 1, and Holka as modified further teaches forming a plurality of channels (see channels formed by said partitions) within the shared connector using at least one articulatable partition (as modified by Shawari) within the shared connector, wherein each transition duct is in fluid communication with one of the channels within the shared connector.
Regarding claim 3, Holka teaches the limitations of claim 1, and Holka as modified further teaches the articulatable partition is articulated (as modified by Shawari).
Regarding claim 4, Holka teaches the limitations of claim 1, and Holka further teaches   
each transition duct (Fig. A) comprises at least a portion that is a rigid material (Fig. A & Col. 2, lines 50-60). 
Regarding claim 5, Holka teaches the limitations of claim 1, and Holka further teaches   
 one or more secondary cooling pathways (Fig. A & see also path through 42; Fig. 4, a detailed view of the same pathways), wherein each of the one or more secondary cooling pathways comprises a conduit (42; Fig. 4) in fluid communication with the transition duct (Fig. A) of one of the primary cooling pathways.
Regarding claim 6, Holka teaches the limitations of claim 5, and Holka further teaches   
each conduit comprises at least a portion that is a rigid material (Fig. A, 42; Fig. 4 & Col. 2, lines 50-60). 


Regarding claim 9, Holka teaches the limitations of claim 1, and Holka further teaches   
each transition connector (Fig. A) is positioned (this is considered to be intended use) in fluid communication with a fan (Fig. A).
Regarding claim 10, Holka teaches the limitations of claim 1, and Holka further teaches  the forming a plurality of channels comprises forming two channels (see channels formed by partitions), and wherein the disposing a plurality of primary cooling pathways comprises disposing two primary cooling pathways (Fig. A).
Regarding claim 11, Holka teaches the limitations of claim 10, and Holka further teaches the assembly further comprises two secondary cooling pathways (Fig. A).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Holka (US5588482) in view of Shawari (FR2762079) and Reynolds (US20140360445). 
Regarding claim 7, Holka teaches the limitations of claim 5, and Holka does not teach the conduit is operably coupled with a distributed cooling device. 
Reynolds further teaches  each conduit is positioned to be placed in fluid communication with a distributed cooling device (intercooler – 32; Fig. 1), in order to increase the performance of the power plant (¶[0003]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holka to include the intercooler of Reynolds, in order to increase the performance of the power plant (¶[0003]).  
Regarding claim 8, Holka teaches the limitations of claim 1, and Holka does not teach the shared connector is operably coupled with a shared cooling device.
Reynolds teaches the shared connector is positioned in fluid communication with a shared cooling device  (intercooler – 32; Fig. 1), in order to increase the performance of the power plant (¶[0003]). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Holka to include the intercooler of Reynolds, in order to increase the performance of the power plant (¶[0003]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763